Name: Commission Regulation (EEC) No 3419/87 of 13 November 1987 correcting Regulation (EEC) No 3403/87 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 87 Official Journal of the European Communities No L 324/31 COMMISSION REGULATION (EEC) No 3419/87 of 13 November 1987 correcting Regulation (EEC) No 3403/87 fixing the export refunds on cereals and on wheat or rye flour, groats and meal whereas the Regulation in question should be corrected accordingly, * THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the fifth subparagraph of Article 16 (2), Whereas Commission Regulation (EEC) No 3403/87 of 12 November 1987 (3) fixes the refund applicable to cereals and wheat or rye flour, groats and meal ; whereas a check has revealed that the Annex to that Regulation was not the one submitted for the opinion of the Management Committee for cereals : HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3403/87, opposite tariff heading No 10.03 'barley', the destinations 'Poland' and 'Cyprus' and the relevant amounts are hereby deleted. Article 2 This Regulation shall enter into force on 14 November 1987 . It shall apply with effect from 13 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 November 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40 . (3) OJ No L 323, 13 . 11 . 1987, p . 27 .